Case: 12-50387      Document: 00512703102         Page: 1    Date Filed: 07/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-50387                           United States Court of Appeals
                                  Summary Calendar                                  Fifth Circuit

                                                                                  FILED
                                                                              July 18, 2014
RENEE SHEREE O’CAROLAN,                                                      Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellant,
v.

GMAC MORTGAGE COMPANY, formerly known as GMAC Mortgage
Corporation,

                                                 Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CV-751


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant      Renee     Sheree     O’Carolan     filed       suit       against
Defendant-Appellee GMAC Mortgage Company (“GMAC”) seeking to
invalidate GMAC’s lien on real property that O’Carolan had originally
acquired as community property during a previous marriage. The district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50387        Document: 00512703102      Page: 2   Date Filed: 07/18/2014



                                      No. 12-50387
court ruled in part in favor of GMAC and in part in favor of O’Carolan after
partial summary judgment proceedings and a jury trial. We affirm.
                                           I.
      O’Carolan and Gary Hopper married in 1974 and purchased two lots and
a home (“the Property”) in Dripping Springs, Texas. 1 O’Carolan and Hopper
divorced in May 2000. In August 2000, a Texas state court entered a final
decree of divorce and divided the marital property, awarding the Property to
Hopper. O’Carolan appealed and in 2002, a Texas court of appeals reversed
and remanded the portion of the divorce decree dividing the marital property.
In 2010, a different judge in Texas state district court again awarded the
Property to Hopper, found it to be Hopper’s homestead, and further stated that
O’Carolan was divested of all rights, title, interest and claims to the Property.
A few months later, O’Carolan again appealed to the Texas appellate court.
That court affirmed the trial court’s award of the Property to Hopper in
September 2013. See O’Carolan v. Hopper, 414 S.W.3d 288, 314 (Tex. App. –
Austin 2013, no pet.).
      With respect to encumbrances, in 1995 O’Carolan and Hopper first
refinanced the Property through Resource Bancshares Mortgage Group, Inc.
(“RBMG”) securing a mortgage debt in the approximate amount of $87,000. In
1998, that mortgage was assigned to Bank of America. Then in April 2004,
nearly four years after O’Carolan and Hopper divorced, Hopper signed a Texas
Home Equity Note with Ameriquest in the amount of $113,969, which was
secured by the Property, hereinafter referred to as the “Ameriquest loan.”
Hopper used part of the proceeds from the Ameriquest loan to pay off the
remaining balance on the mortgage note with RBMG - $76,105.39 - which had




      1   Located in Hays County, Texas.
                                           2
    Case: 12-50387             Document: 00512703102         Page: 3     Date Filed: 07/18/2014



                                           No. 12-50387
been assigned to Bank of America. Thereinafter, Bank of America released its
lien on the Property.
         Then in 2008, Hopper and his new wife obtained a home equity loan from
GMAC in the amount of $160,000, which was secured by the Property. Hopper
used part of the proceeds from the GMAC loan to pay off the remaining balance
on the loan with Ameriquest - $85,790.77 – who then released its lien on the
Property. O’Carolan was not informed that GMAC had issued the home equity
loan to Hopper using the Property as collateral, nor did O’Carolan consent to
the loan. By the time the proceedings reached the United States District
Court, Hopper had paid approximately $46,841 in principal and $22,751 in
interest on the GMAC loan.
                                                  II.
         In 2009, O’Carolan filed suit against GMAC claiming that the Texas
Constitution mandated forfeiture of the principal and interest that Hopper had
paid on the GMAC loan as a penalty for violating the home equity lending
rules.         The district court granted partial summary judgment denying
O’Carolan’s claims for monetary damages and/or forfeiture because the claims
were not provided for in the Texas Constitution. 2 Adopting the report of the
magistrate judge, the district court reasoned that because O’Carolan was not
a party to the GMAC loan and never made any payments, she did not have
standing to make a forfeiture claim - only Hopper would have had standing to
make such a claim. Additionally, O’Carolan’s purported homestead interest in
the Property did not entitle her to a remedy of forfeiture on a loan to which she
was not a party.




         2   The district court also denied O’Carolan’s claims for attorney’s fees.
                                                   3
     Case: 12-50387      Document: 00512703102         Page: 4    Date Filed: 07/18/2014



                                      No. 12-50387
       O’Carolan and GMAC then filed joint stipulations of fact and proceeded
to a jury trial on the remaining questions of fact. 3 The jury rendered its verdict
finding that O’Carolan did have a homestead interest in the Property which
she had not abandoned. The district court adopted the jury’s verdict and
thereafter entered judgment in accordance therewith.
       The district court then ordered the parties to file post-verdict motions on
the remaining issues of law which primarily involved the validity of the various
past and present liens on the Property. In those proceedings, GMAC claimed
that it was entitled to an equitable first lien against the Property in the amount
of $85,790, i.e., the balance of the Ameriquest loan satisfied with the proceeds
of the GMAC loan plus interest. O’Carolan countered that she was not liable
on the GMAC loan because she was not a debtor on the Ameriquest loan at the
time the GMAC loan was secured which thereby rendered the Ameriquest loan
invalid.
       The district court found that the Bank of America lien was the only valid
lien on the Property, a fact which neither party disputed, but that both the
Ameriquest and GMAC liens on the Property were invalid. However, applying
principles of equitable subrogation the district court then held that, although
the original home equity loan obtained by Hopper through GMAC was invalid,
GMAC was nevertheless entitled to an equitable lien against the Property in
the amount of $76,105. See LaSalle Bank Nat’l Ass’n v. White, 246 S.W.3d 616,
618-19 (Tex. 2007) (citation omitted). This amount represented the balance of
the valid lien held by Bank of America prior to its invalid refinancing by
Ameriquest and GMAC, plus 6% interest per annum accruing from May 1,




       3 Prior to trial, the parties stipulated that GMAC did not obtain O’Carolan’s consent
to the loan.
                                             4
    Case: 12-50387         Document: 00512703102         Page: 5    Date Filed: 07/18/2014



                                       No. 12-50387
2008. O’Carolan appeals herein the portions of the district court’s judgment
not in her favor.
      On appeal O’Carolan argues that: (1) she is entitled to enforce the
forfeiture provision of the Texas Constitution against GMAC because it arises
out of her homestead interest in the Property and because forfeiture is a
penalty, not damages, under Texas law; and, (2) the district court failed to
credit the payments made on the Ameriquest and GMAC home equity loans to
reduce the amount of the lien to which it determined GMAC to be equitably
subrogated.
                                             III.
      “We review a district court’s grant of summary judgment de novo,
applying the same standards as the district court.” Antoine v. First Student,
Inc., 713 F.3d 824, 830 (5th Cir. 2013). 4
      After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable law, the jury verdict, and the district
court’s judgment and reasoning, we AFFIRM the district court’s judgment and
adopt its analysis in full.




      4   Neither party appeals the portion of the judgment entering the jury verdict.
                                              5